Citation Nr: 0011122	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-05 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel




INTRODUCTION

The veteran had active service from February 1943 to August 
1945.  The veteran died in July 1992.  The appellant seeks 
benefits as the veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDINGS OF FACT

1.  In July 1993, the RO denied a claim for service 
connection for the cause of the veteran's death; the RO 
notified the appellant of this decision, but the appellant 
did not file an appeal.  

2.  In March 1997, the Board determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for the cause of the veteran's death.  

3.  Evidence received since March 1997 is cumulative of 
evidence previously before the Board and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the March 1997 Board decision, which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for the 
cause of the veteran's death, is not new and material, and 
the appellant's claim for service connection for the cause of 
the veteran's death remains denied.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in July 1992, and the appellant seeks 
service connection for cause of the veteran's death.  In 
general, the death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (1999).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially, combined to 
cause death, or aided or lent assistance to the production of 
death. 38 C.F.R. § 3.312(c).

Service connection may be granted for disability which was 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§  1110; 38 C.F.R. § 3.303.  Certain disorders, including 
arteriosclerosis, cardiovascular disease, and certain forms 
of heart disease, are presumed to have been incurred in 
service if manifested within a year of separation from 
service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 


In July 1993, the RO denied a claim for service connection 
for the cause of the veteran's death.  The RO notified the 
appellant of this decision, but the appellant did not file an 
appeal.  Furthermore, in March 1997, in response to a 
previous petition by the appellant to reopen the July 1993 
denial of benefits by the RO, the Board determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection the cause of the veteran's 
death.  The Board's decision is final and must be reopened 
through the submission of new and material evidence.  See 38 
U.S.C.A. §§ 7104(b), 5108; 38 C.F.R. §§ 20.1100, 20.1105.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a);  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  This standard has not been 
met.

At the time of the Board's March 1997 decision, evidence 
included a death certificate that identified the causes of 
death as acute myocardial infarction, extensive, severe 
coronary atherosclerosis, and generalized atherosclerotic 
cardiovascular disease.  That death certificate also 
identified pulmonary congestion and edema.  Consistent 
therewith, an autopsy report received in November 1992 
similarly identified severe atherosclerotic cardiovascular 
disease with severe coronary atherosclerosis and acute 
myocardial infarction of the septal wall, as well as cardiac 
hypertrophy, pulmonary congestion and edema, mild obesity and 
mild patchy edema.  


Available service medical records documented treatment for 
chronic anxiety reaction and acute Vincent's angina.  Service 
medical records did not identify a chronic cardiovascular or 
respiratory disorder, and there was no medical evidence of 
arteriosclerosis, cardiovascular disease, or any form of 
heart disease within a year of the veteran's separation from 
service.  

A letter authored by a private physician on behalf of the 
appellant and submitted in November 1992 indicates that, 
according to the appellant, the veteran was a heavy smoker 
and began to smoke while in the military.  That letter also 
indicates that "cigarette smoking laid the foundation for 
[the veteran's] subsequent cardiac artery disease, which 
finally took his life later." 

Although service medical records contained references to 
moderate smoking and smoking of one half a pack of cigarettes 
per day, a January 1953 VA examination documented that the 
veteran, who was characterized as smoking too many 
cigarettes, was smoking two packs or more per day.  In 
addition, an undated statement from the veteran's wife 
received in November 1992 indicated that the veteran did not 
stop smoking until 20 years prior to that statement.  While 
it is not wholly clear when the statement was prepared, it is 
not inconsistent with the implication of the January 1953 
examination report that the veteran continued to smoke for 
years after his separation from service.  

The November 1992 physician's letter, which does not reflect 
that the opinion contained therein was premised upon a review 
of pertinent medical records, including service medical 
records, makes no distinction between the effects of smoking 
in service and smoking after the veteran's separation from 
service.  That letter also fails to indicate that the veteran 
actually suffered from nicotine addiction in service.  

In denying service connection for the cause of the veteran's 
death, the RO, in January 1993, observed that there was no 
objective clinical evidence of record to show service 
incurrence or aggravation of a cardiovascular condition or 
respiratory condition during active military service.  The 
RO's decision also observed that objective clinical evidence 
failed to relate the cause of the veteran's death to his 
service-connected nervous condition and that there was no 
objective clinical evidence to sustain the November 1992 
physician's opinion concerning the impact of the veteran's 
smoking upon the cause of his death.  

Subsequent to the January 1993 decision, additional evidence 
was associated with the claims file.  This evidence included 
an autopsy report received in April 1994.  That autopsy 
report was largely identical to one originally submitted, 
although it also contained a reference to mild emphysema and 
mild anthracosis.  That report had associated with it 
additional findings, including findings pertaining to the 
heart, coronary artery and lungs.  

In declining to reopen the appellant's claim, the Board 
observed, in March 1997, that evidence submitted after the 
RO's final decision was not pertinent to weaknesses then 
present in the appellant's claim.  In this respect, the Board 
observed that the autopsy report did not demonstrate service 
incurrence or aggravation of a cardiovascular disorder.  

Since the Board's March 1997 decision, the appellant has 
submitted more evidence in support of her claim for service 
connection for the cause of the veteran's death.  This 
evidence includes an undated statement received in July 1997 
from the same physician who, in November 1992, authored an 
opinion concerning the relationship between smoking and the 
cause of the veteran's death.  In the statement received in 
July 1997, that physician indicated that for the most part he 
treated the veteran for osteoarthritis and hypertension and 
that chest x-rays of the veteran on file indicated the 
presence of cardiomegaly and chronic obstructive pulmonary 
disease (COPD), as well as significant degenerative 
arthritis.  He reported treating the veteran from 1985 to 
1992 and that the appellant had asked him to submit evidence 
linking the veteran's military disability to his eventual 
demise from his myocardial infarction.  In the July 1997 
statement, the veteran's physician made reference to 
emphysema and tobacco abuse, although he failed to articulate 
any clear opinion concerning any relationship between the 
two, stating simply, "I'm sure you recognize the irony of 
emphysema and tobacco abuse."  Enclosed with that opinion is 
a report of an x-ray examination performed in July 1992.  

This evidence, which is essentially duplicative of evidence 
previously before the Board, fails to address the 
inadequacies in the appellant's claims present at the time of 
the Board's prior denial in March 1997.  In this respect, the 
additional evidence submitted by the appellant does not 
suggest a cardiovascular disease or respiratory disease was 
present in service or that it was etiologically related to 
the veteran's service-connected chronic anxiety.  

The appellant apparently offers the opinion in support of her 
theory that the veteran's smoking at least contributed to 
some significant degree to the causes of his death.  However, 
the opinion submitted in July 1997 does not add anything to 
the evidence previously considered and does not help to make 
well grounded the appellant's theory that in-service smoking 
helped to bring about the veteran's death.  

The Board observes that the General Counsel has previously 
addressed the issue of entitlement to service connection for 
a disorder secondary to smoking in service. Pursuant to 
provisions applicable to claims, such as this one, filed 
prior to June 9, 1998, nicotine dependence may be treated as 
a disease for which service connection may be granted.  See 
USB Letter 20-97-14 (Jul. 24, 1997); see also 38 U.S.C.A. 
1103.  Also, service connection may be granted for a tobacco-
related disability on the basis that the disability is 
secondary to nicotine dependence which arose from a veteran's 
tobacco use during service.  VAOPGCPREC 19-97 (May 13, 1997).  
A determination as to whether service connection is warranted 
for a disability or death attributable to tobacco use 
subsequent to military service depends upon whether post-
service tobacco use resulted from nicotine dependence arising 
in service, and therefore is secondarily service connected 
pursuant to 38 C.F.R. § 3.310(a) (1999).  VAOPGCPREC 19-97 at 
3.  This determination depends upon whether the veteran 
acquired a dependence on nicotine in service, and whether 
that dependence may be considered the proximate cause of a 
disability resulting from the use of tobacco products by the 
veteran.  If each of these questions is answered in the 
affirmative, service connection should be established on a 
secondary basis.  Id. at 5.  If it is determined that, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, 
adjudicative personnel must determine whether the post-
service usage of tobacco products was the proximate cause of 
the disability or death upon which the claim is predicated.  
Id. at 6, 7.  See also VAOPGPREC 2-93 (Jan. 13, 1993).

Moreover, in Davis v. West, 13 Vet. App. 178 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
upheld a Board determination that a claim for service 
connection for the cause of the veteran's death was not well 
grounded where there was a history of smoking both in and 
after service and where there was a medical opinion relating 
the veteran's death to smoking.  In so holding, the Court 
observed that the medical opinion did not differentiate 
between the effects of smoking during service and the effects 
of smoking after the separation from service of the veteran 
in that case.  The medical opinion at issue, furthermore, did 
not reflect a diagnosis of nicotine dependence during 
service.  Without a medical opinion linking the veteran's 
death to in service smoking or to nicotine dependence during 
service, the claim, according to the Court, was not well 
grounded.  


As in that case, evidence in this case reflects a history of 
smoking that continued for years after service.  Medical 
evidence associated with the claims file prior to March 1997, 
including the November 1992 opinion of the veteran's 
physician, does not indicate that the veteran developed a 
nicotine dependence during service that resulted in his 
continued smoking after service.  That evidence also fails to 
distinguish between the effects of smoking in service and 
smoking after service.  The November 1992 opinion, for 
instance, refers to smoking as playing a role in bringing 
about the veteran's death, but it does not indicate that the 
smoking in which the veteran engaged during his two and one 
half year period of service, as distinguished from the 
smoking in which he engaged after his separation from 
service, played a role in hastening the veteran's demise.  

Evidence submitted since March 1997 does not address this gap 
in the appellant's prior claim.  Although the opinion 
submitted July 1997 alludes to a relationship between 
emphysema and smoking, characterized as "ironic," that 
opinion does not articulate the nature of the relationship 
and does not reflect a determination, for instance, that the 
veteran's smoking caused emphysema or some other respiratory 
disorder that may have played a role in bringing about the 
veteran's death.  Moreover, that opinion, like its 
predecessor, fails to indicate that nicotine dependence was 
present during service and does not make any distinction 
between the effects of smoking during service and the effects 
of smoking during the years following separation from 
service.  This evidence is cumulative of evidence previously 
considered by the Board and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  New and material evidence to reopen a claim for 
service connection for the cause of the veteran's death, as 
such, has not been submitted, and the Board's prior denial of 
benefits may not be disturbed.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for the cause of the veteran's 
death, service connection for the cause of the veteran's 
death remains denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

